The deputy sheriff who served the original writ in this case, returned that he had attached various parcels of land, supposed to belong to different "persons alleged to be members of the Boston Glass Manufactory, and so, under St. 1808, r 65, liable for corporate debts, and he taxed as his fees, besides the usual charge for copies, fifty cents for each parcel of land so attached. The defendants objected to the taxation of fees for more than one service ; and the Court ruled, that there was but one defendant, and by Si. 1795, c. 41, [see Revised Stat. c. 122, § 5,] the officer was entitled to fees for but one travel and one service ; that the attachment of the different parcels of land did not entitle him to a separate fee for each, any more than if it had been of divers chattels, it being in law but one act and to be considered as one service. The clerk was accordingly directed to tax fifty cents for one service, with the usual fees for copies.